DETAILED ACTION

Applicants’ response filed 8/17/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed. 
Prior rejections are withdrawn in view of amendments and remarks. 
Terminal disclaimer has been approved. 
IDS filed 5/27/2021 has been considered. PTO-1449 is attached. 
Application is allowed. 

Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance.
The claims of the present invention are directed towards an encoding method/device wherein data is encoded with a Polar code and the encoded sequence is divided into g groups. The groups of data are then block interleaved based on inter-group interleaving wherein the interleaved bit sequence comprises g groups of bits and the g groups of bits are ordered in the interleaved bit sequence according to a sequence S. Each element in the sequence S indicates a group number after the block interleaving wherein the 1st element in the sequence is S is 0, 2nd element is 1, 3rd element is 2, 11th element is 9, 12th element is 17, 13th element is 10, 14th element is 18, 19th element is 13, 20th element is 21, 21st element is 14, 22nd element is 22, 30th element is 29, 31st element is 30 and 32nd element is 31. Then the sequence is rate matched and transmitted. These concepts are not taught or suggested as detailed in independent claims 1, 7 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112